DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al [US 2020/0133702 A1] in view of Vyas et al [US 2020/0142728 A1].
	As to claim 1, 8, and 15, Sharma et al teach a method for managing pool device resources, the method comprising: 
obtaining, by a resource use manager, a plurality of data points [e.g., “That is, in addition to identifying current and/or substantially real-time utilization data, collected utilization data may be utilized to project future utilization data” in paragraph 0036; “The resource manager 222 may collect and/or receive (e.g., from a controller) utilization data for each of the hosts 224, 226, 230 from a monitoring agent” in paragraph 0051]; 
generating a resource prediction model based on the plurality of data points [e.g., “For example, machine learning and/or machine intelligence or artificial intelligence (AI) may be utilized at the computing device 106 to develop and employ AI predictive analytics models to transform the monitored utilization data from each of the plurality of hosts 102-1 . . . 102-N into a model and/or prediction of computational resource utilization and/or network resource utilization by each of the host 102-1 . . . 102-N at a specific past, present, or future time window. That is, the computing device 106 may analyze monitored utilization data to identify and/or predict trends in computational resource consumption by each of the hosts 102-1 . . . 102-N. In this manner, a computing device 106 may construct a model that may reflect current conditions and/or predict future conditions with regard to computational resource utilization and/or network resource utilization by each of the hosts 102-1 . . . 102-N” in paragraph 0041]; and 
initiating access to a bus device operating on a pool device using a virtual switch operating on a second pool device based on the resource prediction model [e.g., “These predictions may be utilized to identify a destination host with available computing resources and network resources that match and/or exceed the predicted amount involved in executing the virtual workload 104“ in paragraph 0036; “The computing device 106 may migrate the particular virtual workload 104, assigned to the source host, to the identified destination host for execution by the computational resources and/or the network resources corresponding to the destination host“ in paragraph 0046; migration 246, 248 in fig. 2A].
Though Sharma et al teach accessing the bus device [e.g., “The computing resources may include computing hardware, such as processors, memory, CPUs, video cards, hard drives, RAM, ROM, etc., and/or instructions utilized to perform computing operations. Network resources may include resources of a computing network such as a bandwidth on a data communication network” in paragraph 0007] operating on the pool device, Sharma et al do not explicitly teach, however Vyas et al teach the bus device operating on the pool device being a PCI bus device [e.g., “Each hypervisor resource 110A-D may be a computer, such as a physical machine and may include a device, such as hardware device. In an example, a hardware device may include a network device (e.g., a network adapter or any other component that connects a computer to a computer network), a peripheral component interconnect (PCI) device, storage devices, disk drives, sound or video adaptors, photo/video cameras, printer devices, keyboards, displays, etc.” in paragraph 0021]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Vyas et al’s teaching above including the bus device being a ubiquitous PCI bus device in order to increase adaptability for the connection of the pool device resources of Sharma et al.
As to claims 2, 9, and 16, the combination of Sharma et al and Vyas et al teaches obtaining secondary source data from a secondary source; performing a resource use evaluation on the secondary source data to obtain a prediction usefulness of the secondary source data; and updating the resource prediction model based on the secondary source data and the resource usefulness [e.g., “The computing device 106 may monitor computational resource and/or network resource utilization by each of the hosts 102-1 . . . 102-N over a period of time as the corresponding monitored computational resources execute their respective virtual workloads” in paragraph 0033, “The utilization data may be utilized to predict a future workload at each of the host devices 102-1 . . . 102-N. For example, the utilization data may be analyzed to identify patterns that may be utilized to predict utilized and/or un-utilized computational and/or network bandwidth capacity at each of the host devices 102-1 . . . 102-N” in paragraph 0036, “The computing device 106 may adapt its models to varying conditions in the shared pool or resources rather than adhering to a static model of computational resource utilization and/or network resource utilization that may not apply during peak loads” in paragraph 0041 of Sharma et al].
As to claims 3, 10, and 17, the combination teaches wherein the resource use evaluation comprises analyzing a relevance of the secondary source data to the plurality of data points [e.g., “Based on historical and/or live or current utilization data, an amount of computing resources and/or an amount of network resources involved in executing a particular virtual workload 104 may be predicted” in paragraph 0038 of Sharma et al].
As to claims 4, 11, and 18, the combination teaches wherein at least one of the plurality of data points specifies at least one of: the PCI bus device, the second pool device, and a time period in which the PCI bus device is used by the second pool device [e.g., “For example, the computing device 106 may predict a computational load and/or bandwidth load that a particular virtual workload 104 will impose upon its initially assigned source host. In this manner, the computing device 106 may identify source hosts with inadequate computational resources and/or network resources to address an assigned virtual workload 104 during a specific period of time” in paragraph 0042 of Sharma et al; “A hypervisor resource 110 may be a machine and may include hardware devices such as network device, a peripheral component interconnect (PCI) device, storage devices, etc.” in paragraph 0035 of Vyas et al].
As to claims 5, 12, and 19, the combination teaches wherein the resource prediction model specifies a likelihood that the second pool device will use the PCI bus device at a point in time in the time period [e.g., “For example, the computing device 106 may predict a computational load and/or bandwidth load that a particular virtual workload 104 will impose upon its initially assigned source host. In this manner, the computing device 106 may identify source hosts with inadequate computational resources and/or network resources to address an assigned virtual workload 104 during a specific period of time” in paragraph 0042 of Sharma et al; “A hypervisor resource 110 may be a machine and may include hardware devices such as network device, a peripheral component interconnect (PCI) device, storage devices, etc.” in paragraph 0035, “The cloud credit may be used to add additional resources to the pool of computing resources, for example, by buying or renting other's machines. In other situations, a hypervisor resource 110 may be rented to Provider 310 for a period of time (e.g., 24 hours)” in paragraph 0038 of Vyas et al].
As to claims 6 and 13, the combination teaches wherein the plurality of data points is obtained from a ledger service [e.g., “The resource manager 222 may store the utilization data in a data structure such as a database. The resource manager 222 may analyze the stored utilization data from the structure” in paragraph 0042 of Sharma et al].
As to claims 7, 14, and 20, the combination teaches wherein the resource prediction model is generated using a machine learning algorithm [e.g., “For example, machine learning and/or machine intelligence or artificial intelligence (AI) may be utilized at the computing device 106 to develop and employ AI predictive analytics models to transform the monitored utilization data from each of the plurality of hosts 102-1 . . . 102-N into a model and/or prediction of computational resource utilization and/or network resource utilization by each of the hosts 102-1 . . . 102-N at a specific past, present, or future time window. That is, the computing device 106 may analyze monitored utilization data to identify and/or predict trends in computational resource consumption by each of the hosts 102-1 . . . 102-N. In this manner, a computing device 106 may construct a model that may reflect current conditions and/or predict future conditions with regard to computational resource utilization and/or network resource utilization by each of the hosts 102-1 . . . 102-N” in paragraph 0041 of Sharma et al].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ishida [US 2018/0083890 A1] teaches a resource demand prediction unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ilwoo Park whose telephone number is (571) 272-4155.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        5/3/2022